--------------------------------------------------------------------------------

OPTION AGREEMENT

            OPTION AGREEMENT made as of December 31, 2014 (this “Agreement”), by
and among GAUSS LLC (“Gauss”), GAUSS HOLDINGS LLC (“LUK Holdco”), AUVERGNE, LLC
(“Auvergne”), THE LANDON T. CLAY 2009 IRREVOCABLE TRUST DATED MARCH 6, 2009
(“LTC Lender”), HARRIS CLAY, an individual (“HC Lender” and, together with LTC
Lender, the “Lenders”), and GOLDEN QUEEN MINING HOLDINGS, INC. (“GQ Holdco”).

            WHEREAS, Gauss, LUK Holdco and Auvergne are parties to that certain
Amended and Restated Limited Liability Company Agreement of Gauss, dated as of
September 15, 2014 (the “LLC Agreement”) (capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
LLC Agreement);

            WHEREAS, Gauss is a party to that certain Amended and Restated
Limited Liability Company Agreement of Golden Queen Mining Company, LLC, dated
as of September 15, 2014 (the “JV LLC Agreement”);

            WHEREAS, on the date hereof, Golden Queen and the Lenders are
entering into a Term Loan Agreement (the “Term Loan Agreement”) pursuant to
which (i) the Lenders will make a term loan of USD 12,500,000 to Golden Queen,
(ii) GQ Holdco will guaranty the obligations of Golden Queen in respect of such
term loan and (iii) as a security for such guaranty, GQ Holdco will pledge the
units representing its limited liability company interests in the Joint Venture
(the “Pledged Units”) to the Lenders (the “Pledge”) on the terms and conditions
set forth in a Pledge Agreement of even date herewith (the “Pledge Agreement”);

            WHEREAS, in connection with the execution of the Pledge Agreement,
Gauss and GQ Holdco, as the members of the Joint Venture, are consenting to the
Pledge and to the Lenders exercising their rights and remedies under the Pledge
Agreement (the “Consent”); and

            WHEREAS, in consideration of the Consent, the Lenders wish to grant
Gauss an option (the “Option”) to purchase the Pledged Units that are
Transferred (or proposed to be Transferred) upon foreclosure, forfeit, court
order, or otherwise pursuant to exercise of remedies under the Pledge Agreement
in connection with an Event of Default (as defined in the Term Loan Agreement)
(an “Involuntary Transfer”).

            NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

            1.        Option.

            (a)        The Lenders hereby agree that, in connection with any
Involuntary Transfer, Gauss shall have the right and option (the “Option”) to
purchase all (but not less than all) the Pledged Units that are the subject of
such Involuntary Transfer (the “Foreclosed Units”), and, if Gauss elects to
exercise such right and option, the Lenders agree to sell or otherwise cause the
Transfer of the Foreclosed Units to Gauss, in exchange for the payment in cash
by Gauss of a total price equal to the value at which the Foreclosed Units are
Transferred (or proposed to be Transferred) pursuant to the Involuntary Transfer
(the “Foreclosure Price”).

-1-

--------------------------------------------------------------------------------

            (b)        The Lenders and GQ Holdco shall (and GQ Holdco shall
cause Golden Queen to) notify Gauss and LUK Holdco of the occurrence of an Event
of Default (as defined in the Term Loan Agreement) at the same time notice
thereof is given to the other parties to the Term Loan Agreement, but in any
event no later than five (5) calendar days after such Event of Default (whether
or not notice thereof is given to the other parties to the Term Loan Agreement).
In addition, the Lenders shall notify Gauss and LUK Holdco at least ten (10)
Business Days before the date of any Involuntary Transfer (the “Foreclosure
Notice”), which notice shall include the number of Foreclosed Units, the
Foreclosure Price and any other information as may be reasonably requested by
Gauss. The Option shall be exercisable by notice in writing (the “Option
Exercise Notice”) given by Gauss to the Lenders, copying Auvergne and LUK
Holdco, within five (5) Business Days after receipt by Gauss and LUK Holdco of
the Foreclosure Notice.

            (c)        The closing of the purchase by Gauss of the Foreclosed
Units (the “Option Transfer”) shall take place on the date of the Involuntary
Transfer. At such closing, (i) Gauss shall pay the Lenders the aggregate
Foreclosure Price by wire transfer of immediately available funds, and (ii) the
Lenders shall Transfer the Foreclosed Units, or cause the Foreclosed Units to be
Transferred, to Gauss free and clear of any lien or encumbrance, with any
documentation reasonably requested by Gauss to evidence such Transfer.

            (d)        GQ Holdco hereby agrees, in connection with any exercise
by Gauss of the Option and the Transfer of Foreclosed Units, to use its
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate such Transfer.

            2.        Purchase of New Units. Notwithstanding anything to the
contrary in Section 3.6 of the LLC Agreement, Auvergne and LUK Holdco hereby
agree that (i) in the issuance of New Units by Gauss in connection with, and in
order to fund the Purchase Price for, the Option Transfer, each Original Group
shall be entitled to purchase, at the price and on the other terms and
conditions specified in the Issuance Notice, a number of the New Units such that
the Aggregate Percentage Interest of each Original Group immediately following
such issuance of New Units shall be equal to the Aggregate Percentage Interest
of such Original Group immediately prior to such issuance, (ii) each of Auvergne
and LUK Holdco shall notify Gauss within 3 (three) calendar days of delivery of
the Option Exercise Notice (which shall serve as the Issuance Notice) whether it
elects to purchase New Units in such issuance, (iii) if either of Auvergne or
LUK Holdco does not elect to purchase all of the New Units it is entitled to
purchase or does not fund the purchase price in respect thereof, then the final
sentence of Section 3.6(b) shall apply, and (iv) each Original Group electing to
purchase New Units in such issuance shall fund the subscription price for such
New Units no later than on the date of the Involuntary Transfer. For the
avoidance of doubt, Auvergne and LUK Holdco acknowledge and agree that no
consent of any Member shall be required pursuant to Section 6.6 of the LLC
Agreement in connection with any of the transactions contemplated by this
Agreement.

            3.        No Amendment. Except as otherwise expressly amended or
modified hereby, all of the terms and conditions of the LLC Agreement and the JV
LLC Agreement shall continue in full force and effect.

-2-

--------------------------------------------------------------------------------

            4.        General.

            (a)        The parties hereto agree that, if any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached, irreparable damage would occur, no adequate remedy at
law would exist and damages would be difficult to determine, and, therefore, it
is agreed that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

            (b)        This Agreement may be amended or supplemented only by
written agreement of all the parties to this Agreement. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned, in
whole or in part, by operation of law or otherwise, by any of the parties
without the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

            (c)        This Agreement, the LLC Agreement, the JV LLC Agreement
and the Consent constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person other than
the parties (and their respective successors and permitted assigns) any right or
remedy of any nature whatsoever under or by reason of this Agreement.

            (d)        This Agreement shall for all purposes be construed in
accordance with and governed by the laws of the State of Delaware without
reference to its conflict or choice of laws principles that would lead the laws
of any other State to apply. To the extent not prohibited by any provisions of
applicable law that cannot be waived, each of the parties hereby waives and
covenants that he or it will not assert (whether as plaintiff, defendant or
otherwise) any right to trial by jury in any forum in respect of any issue,
claim, demand, action or cause of action arising out of or based upon this
Agreement or the subject matter hereof, whether now existing or hereafter
arising and whether sounding in tort or contract or otherwise.

            (e)        All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, telecopy faxed (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:

If to Auvergne or the Lenders, to:

c/o East Hill Management Company
10 Memorial Drive
Suite 902
Providence, RI 02903
Fax: (401) 490-0749


-3-

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: William A. Levine, Esq.
Fax: (617) 338-2880


If to Gauss or LUK Holdco, to:

c/o Leucadia National Corporation
520 Madison Avenue
New York, NY 10022
Attention: H. Jimmy Hallac
Email: jhallac@leucadia.com
Fax: 212-598-4869


with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Andrea A. Bernstein, Esq.
Fax: (212) 310-8007


If to GQ Holdco, to:

Golden Queen Mining Holdings, Inc.
15772 K Street
Mojave, CA 93501
Attention: H. Lutz Klingmann


or such other address or telecopy fax number as such party may hereafter specify
by like notice to the other parties. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 P.M. in the place of receipt and such day is a
business day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding business day in the place of receipt.

[Remainder of page intentionally left blank]

-4-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have caused this Option Agreement to
be duly executed and delivered as of the date first above written.

GAUSS LLC   THE LANDON T. CLAY 2009 IRREVOCABLE     TRUST DATED MARCH 6, 2009  
          By: /s/ H. Jimmy Hallac   By:/s/ Thomas M. Clay Name: H. Jimmy Hallac
                     Thomas M. Clay, Trustee Title: President                
GAUSS HOLDINGS LLC   HARRIS CLAY             By: /s/ H. Jimmy Hallac   /s/
Harris Clay Name: H. Jimmy Hallac     Title: President           AUVERGNE, LLC  
GOLDEN QUEEN MINING HOLDINGS, INC.             By:/s/ Thomas M. Clay   By: /s/
Lutz Klingmann Thomas M. Clay, Manager   Name: Lutz Klingmann     Title:
President

[Option Agreement]

--------------------------------------------------------------------------------